
	

114 HR 1915 IH: David’s Sling Authorization Act for Fiscal Year 2016
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1915
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Kilmer (for himself and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Defense to carry out activities relating to the research,
			 development, test, and evaluation and procurement of the David’s Sling
			 weapons program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the David’s Sling Authorization Act for Fiscal Year 2016. 2.FindingsCongress finds the following:
 (1)Israel is threatened by missiles and rockets from adversaries in the region. (2)Over the past several years, with the assistance of the governments of the Islamic Republic of Iran and Syria, Hezbollah and Hamas have increased their stockpile of rockets and missiles, which are ready to be fired at Israel. The Lebanon conflict in 2006 proved that Large Caliber Artillery Rockets (LCARs) and Short Range Ballistic Missiles (SRBMs) have become an immediate mortal threat to the Israeli civilian population and are in the possession of Hezbollah and Syria.
 (3)In 2014, Hezbollah took possession of advanced guided-missile systems from Syria, representing a major upgrade from the tens of thousands unguided rockets in Hezbollah’s possession.
 (4)Hamas militants recently acquired long-range M–302 rockets and fired them deeper into Israel than they ever had before.
 (5)In 2008, the United States and Israel signed a project agreement to co-develop the David’s Sling system.
 (6)The David’s Sling system will provide Israel an effective and affordable defense against the threat of LCAR, Tactical Ballistic Missiles (TBM) and against the emerging Cruise Missile and similar representative threats, currently proliferating in the region.
 (7)Israeli Ballistic Missile Defense (BMD) multi-tier architecture is comprised of the Upper Tier (Arrow Weapon System with Arrow 2 and Arrow 3 interceptors) and Lower Tier (David's Sling and Iron Dome systems). Arrow 2 and Iron Dome are operational, while David's Sling is expected to reach its initial operational capability shortly, followed by Arrow 3 in near future.
 (8)Each system is designed to optimally encounter its own range of threats, with a limited planned overlap between them. David's Sling is designed to provide a regionally versatile defense in a range between Iron Dome and Arrow 2 systems.
 (9)The missile and rocket threat to Israel is immediate. Rapid development and deployment of the David's Sling system is crucial to provide an enhanced defense to the State of Israel and its people.
 (10)The fiscal year 2016 requirement for maintaining the cost and schedule for the Arrow II, Arrow III, David’s Sling, and Iron Dome programs is $475,200,000 to support research, testing, development, and procurement of these systems.
 (11)Of the $475,200,000, $136,900,000 is required in fiscal year 2016 for completion of research and development and $150,000,000 is required for the procurement of David’s Sling system components.
 (12)The United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150) reaffirmed the commitment of the United States to the security of Israel as a Jewish State and to assist in the defense of Israel and to protect United States interests.
 (13)The United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) designated Israel as a Major Strategic Partner of the United States.
			3.Development and production of David’s Sling weapons program
 (a)AuthorityThe Secretary of Defense may carry out activities relating to the research, development, test, and evaluation and procurement of the David’s Sling weapons program.
 (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for the Department of Defense for fiscal year 2016, to carry out this section there is authorized to be appropriated for fiscal year 2016—
 (1)for procurement, Defense-wide, $150,000,000; and (2)for research, development, test, and evaluation, Defense-wide, $136,900,000.
 (c)Sense of Congress on coproductionIt is the Sense of Congress that— (1)the United States and the Government of Israel should enter into a production agreement that specifies the terms of coproduction, program schedule, and an itemization of costs with respect to the David’s Sling weapons program production activities;
 (2)such production agreement should strive for coproduction of the David’s Sling components to the most optimal level and schedule; and
 (3)reaching such a bilateral production agreement, to include funds disbursement policy, should be a priority, as has been done in other missile defense programs.
				
